Citation Nr: 1416463	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-24 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for service-connected left ankle fracture, status post-surgical procedure with posttraumatic arthritis. 

2.  Entitlement to an extension of a temporary total evaluation for service-connected left ankle fracture, status post-surgical procedure with posttraumatic arthritis, beyond October 31, 2011.  

3.  Entitlement to a higher initial rating in excess of 10 percent for
 service-connected pseudofolliculitis barbae.   


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record.

At the hearing, the Veteran submitted additional evidence with a waiver of RO consideration

In February 2012 statement, the American Legion revoked its representation of the Veteran.  At the Board hearing, the Veteran indicated his agreement with the revocation and indicated he wished to remain unrepresented.    

The issues of entitlement to an earlier effective date for service connection for left ankle fracture, an earlier effective date for service connection for irritable bowel syndrome, service connection for depression and anxiety, and an increased rating for appendectomy scars have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Left ankle fracture

A claim for an increased rating for left ankle fracture status post-surgical repair was received in June 2010.  A claim for a temporary total rating was received in September 2011.  The Veteran claimed that a total rating was warranted based upon hospital admission in September 2011 for surgery of his left ankle.  A November 2011 rating decision granted a temporary total evaluation from September 7, 2011, the date that the Veteran was admitted for surgery, based on surgical and other treatment necessitating convalescence.  An evaluation of 20 percent was assigned from November 1, 2011.  

In November 2011, the Veteran submitted a Notice of Disagreement with respect to the November 2011 rating decision that granted a temporary total rating from September 7, 2011 to October 31, 2011.  The Veteran asserted that a longer period of convalescence was warranted.  An SOC was not issued regarding the issue of entitlement to an extension of a temporary total evaluation.  It is acknowledged that the claim was partially addressed in a Supplemental Statement of the Case in March 2012.  Thereafter, the Veteran continued to pursue his claim.  On remand the RO should ensure that the Veteran receives a SOC/SSOC which adequately addresses and analyzes his temporary total rating claim.  Given the procedural irregularities in this case, the Board deems this claim to be perfected.

On remand, the Veteran should be afforded a new VA examination given the Veteran's submission of evidence, following his Board hearing, suggesting that his left ankle disability had worsened. 

Initial rating for pseudofolliculitis barbae

The Board finds that further RO action on the issue of a higher initial rating for pseudofolliculitis barbae is warranted.

Pseudofolliculitis barbae has been rated by analogy to atopic dermatitis, pursuant to Diagnostic Code 7806.  Diagnostic Code 7806 provides for rating dermatitis or eczema based on the percentage of the entire body or exposed areas affected or systemic therapy.  38 C.F.R. § 4.118.  Diagnostic Code 7806 also provides that the disorder may be rated as disfigurement of the head, face, or neck under DC 7800, which provides for a compensable (at least 10 percent) rating when the disability is manifested by at least one of eight listed characteristics of disfigurement.  38 C.F.R. § 4.118.  

The Veteran had VA examinations in August 2010 and January 2012.  The examinations do not contain findings sufficient to rate the disability under Diagnostic Code 7806.  The January 2010 examination noted protuberances on the neck that raised above the skin level, but the examiner did not describe the percentage of total body area or exposed areas affected.  The January 2012 VA examiner indicated that there were lesions too numerous to count, but it was less than one percent of total body area.  The VA examiner did not describe the percentage of exposed areas affected by pseudofolliculitis barbae.  The Board finds the August 2010 and January 2012 examinations inadequate to rate the Veteran's disability.  Accordingly, a new VA examination is warranted.  Barr, supra.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/ RO should issue a SOC/SSOC that fully addresses the Veteran's claim for an extension (beyond October 31, 2011) of a temporary total convalescence rating for left ankle fracture.  

2. Schedule the Veteran for a VA orthopedic examination which addresses the current severity of the left ankle disability.  Prior to the examination, the claims folder must be provided for the examiner's review, and the review of the claims file should be noted in the examination report.  All necessary testing should be completed.  Additionally, the examiner should address the following question:

Did the Veteran's September 2011 left ankle surgery result in severe postoperative residuals, such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), and if so, for how long?  

In addressing this question, the VA examiner should consider the February 2012 opinion from Dr. Pena, which stated that the Veteran required a CAM walker until December 2011.  

The VA examiner must provide a detailed rationale for all opinions.

3.  Schedule the Veteran for a VA examination to ascertain the severity of service-connected pseudofolliculitis barbae.  Prior to the examination, the claims folder must be provided for the examiner's review, and the review of the claims file should be noted in the examination report.  The examiner should:

a.  Provide the percentage of the entire body and percentage of exposed areas affected by pseudofolliculitis barbae.		

b.  State whether the Veteran uses systemic therapy, such as corticosteroids or other immunosuppressive drugs for treatment and the duration of such treatment. 

4.  Thereafter, review the claims folder to ensure that the requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.

5.  Then, readjudicate the claims.  If the claims remain denied, provide a supplemental statement of the case to the Veteran, and allow an opportunity for response.  Then, return the case to the Board.    
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

